Case 1:20-cv-23251-BB Document 33 Entered on FLSD Docket 10/29/2020 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-23251-BLOOM/Louis

 STONE TECHNOLOGY (HK) CO., LTD.,

        Plaintiff,

 v.

 GLOBALGEEKS, INC.,

       Defendant.
 __________________________________/

                                                 ORDER

        THIS CAUSE is before the Court upon Plaintiff Stone Technology (HK) Co., Ltd.’s

 (“Plaintiff”) Motion to Add Defendant and Amend First Amended Complaint Filed in State Court.

 ECF No. [29] (“Motion”). Defendant GlobalGeeks, Inc. (“Defendant”) filed its response in

 opposition, ECF No. [31] (“Response”), to which Plaintiff replied, ECF No. [32] (“Reply”). The

 Court has carefully reviewed the Motion, all opposing and supporting submissions, the record in

 this case, the applicable law, and is otherwise fully advised. For the reasons set forth below, the

 Motion is granted in part and denied in part.

      I. BACKGROUND

        Plaintiff originally initiated this breach of contract action against Defendant in the Circuit

 Court for the Eleventh Judicial Circuit in and for Miami-Dade County, Florida. ECF No. [1-1] at

 2-6. Plaintiff subsequently filed its First Amended Complaint in state court. Id. at 35-56

 (“Amended Complaint”). Defendant removed this action to federal court on August 5, 2020, on

 the basis of diversity jurisdiction. ECF No. [1]. Further, on August 26, 2020, this Court issued its

 Order Setting Trial and Pre-Trial Schedule Requiring Mediation, and Referring Certain Matters to
Case 1:20-cv-23251-BB Document 33 Entered on FLSD Docket 10/29/2020 Page 2 of 9

                                                                   Case No. 20-cv-23251-BLOOM/Louis


 Magistrate Judge, ECF No. [13] (“Scheduling Order”), which set an October 26, 2020, deadline to

 file all motions to amend pleadings or join parties. Id. at 2.

           On October 7, 2020, Plaintiff filed the instant Motion, requesting leave to amend its

 pleading a second time to join Stone Group USA, LLC (“Stone Group”) as a plaintiff to this

 action,1 to join Ahmad Loul, Defendant’s Chief Executive Officer, as a defendant, and to assert

 eleven additional claims for relief.2 Defendant filed its Response on October 21, 2020, opposing

 the requested amendment on grounds of bad faith, undue delay, and futility. On October 27, 2020,

 Plaintiff filed its Reply, which argued that the Motion was not motivated by either bad faith or

 undue delay. In its Reply, Plaintiff nonetheless agreed to withdraw the two counts of fraud and to

 not join Mr. Loul as a defendant in this case. Attached to the Reply was an updated amended

 pleading, ECF No. [32-1] (“Second Amended Complaint”), which is the document the Court will

 rely on for the remainder of this Order.

       II. LEGAL STANDARD

           Generally, Rule 15 of the Federal Rules of Civil Procedure governs amendments to

 pleadings. Apart from initial amendments permissible as a matter of course, “a party may amend

 its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

 15(a)(2). “The court should freely give leave when justice so requires.” Id.

           If the underlying facts or circumstances relied upon by a plaintiff may be a proper
           subject of relief, he ought to be afforded an opportunity to test his claim on the
           merits. In the absence of any apparent or declared reason — such as undue delay,
           bad faith or dilatory motive on the part of the movant, repeated failure to cure
           deficiencies by amendments previously allowed, undue prejudice to the opposing
           party by virtue of allowance of the amendment, futility of amendment, etc. — the
           leave sought should, as the rules require, be “freely given.” Of course, the grant or
           denial of an opportunity to amend is within the discretion of the District Court, but

 1
     Defendant does not oppose the joinder of Stone Group as a plaintiff. See ECF No. [29] at 3, ¶ 14.
 2
   The proposed amendment originally asserted fifteen counts, which encompassed causes of action for
 breach of contract, promissory estoppel, unjust enrichment, and fraud based on various purchase orders and
 agreements between the parties. See generally ECF No. [29-1].

                                                       2
Case 1:20-cv-23251-BB Document 33 Entered on FLSD Docket 10/29/2020 Page 3 of 9

                                                                  Case No. 20-cv-23251-BLOOM/Louis


         outright refusal to grant the leave without any justifying reason appearing for the
         denial is not an exercise of discretion; it is merely abuse of that discretion and
         inconsistent with the spirit of the Federal Rules.

 Foman v. Davis, 371 U.S. 178, 182 (1962). Thus, “[a] district court need not . . . allow an

 amendment (1) where there has been undue delay, bad faith, dilatory motive, or repeated failure

 to cure deficiencies by amendments previously allowed; (2) where allowing amendment would

 cause undue prejudice to the opposing party; or (3) where amendment would be futile.” Bryant v.

 Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

         Likewise,

         A court may weigh in the movant’s favor any prejudice that will arise from denial
         of leave to amend. That consideration arises only if there are substantial reasons to
         deny the amendment. Otherwise, rule 15(a) requires the trial judge to grant leave to
         amend whether or not the movant shows prejudice. Finally, it is appropriate for the
         court to consider judicial economy and the most expeditious way to dispose of the
         merits of the litigation.

 Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981) (citations omitted).3

 Ultimately, “[t]he thrust of Rule 15(a) is to allow parties to have their claims heard on the merits,

 and accordingly, district courts should liberally grant leave to amend when ‘the underlying facts

 or circumstances relied upon by a plaintiff may be a proper subject of relief.’” Menudo Int’l, LLC

 v. In Miami Prod., LLC, No. 17-cv-21559, 2018 WL 8311386, at *4 (S.D. Fla. Jan. 12, 2018)

 (quoting In re Engle Cases, 767 F.3d 1082, 1108 (11th Cir. 2014); Foman, 371 U.S. at 182).

     III. DISCUSSION

         In this case, Plaintiff timely sought this Court’s permission to file the Second Amended

 Complaint by October 26, 2020, the deadline to amend. Thus, absent any apparent or compelling

 reason for denial, leave to amend should be freely given, as required by Rule 15(a)(2). See Foman,



 3
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the Eleventh
 Circuit adopted as binding precedent all decisions of the Court of Appeals of the Fifth Circuit issued prior
 to October 1, 1981.

                                                      3
Case 1:20-cv-23251-BB Document 33 Entered on FLSD Docket 10/29/2020 Page 4 of 9

                                                             Case No. 20-cv-23251-BLOOM/Louis


 371 U.S. at 182. Defendant argues that leave to amend should be denied, on grounds of bad faith,

 undue delay, and futility of the requested amendments and citing issues of futility and vagueness

 in the originally proposed amended pleading. Plaintiff’s Reply ultimately withdrew the addition

 of two fraud counts and the joinder of Mr. Loul as a defendant. Thus, the Court need not address

 the merits of these issues.

    A. Bad Faith & Undue Delay

        Defendant contends that permitting amendment here would encourage Plaintiff’s bad faith

 gamesmanship in this litigation. Specifically, Defendant asserts that there is no valid excuse for

 Plaintiff’s failure to assert all of the claims in the Second Amended Complaint in earlier pleadings.

 Instead, Plaintiff’s Motion, according to Defendant, is simply an improper attempt to expand the

 issues presented in this case and delay its resolution.

        “[A] district court has discretion to deny leave to amend when the moving party’s delay

 was the result of bad faith, dilatory tactics, or sheer inadvertence, or when the moving party offers

 no adequate explanation for a lengthy delay.” In re Engle Cases, 767 F.3d at 1119; see Carruthers

 v. BSA Adver., Inc., 357 F.3d 1213, 1217 (11th Cir. 2004) (affirming the denial of leave to amend

 where the moving party offered no explanation for why she could not have included the proposed

 amended pleadings in her original complaint or her first amended complaint); Campbell v. Emory

 Clinic, 166 F.3d 1157, 1162 (11th Cir. 1999) (affirming denial where “[t]he facts upon which the

 claims . . . were based were available at the time the complaints were filed”); Streaminn Hub Inc.

 v. Gayle, No. 18-24684-CIV, 2020 WL 4501801, at *1 (S.D. Fla. May 11, 2020).

        “Although generally, the mere passage of time, without more, is an insufficient reason to

 deny leave to amend a complaint, undue delay may clearly support such a denial.” Pines Props.,

 Inc. v. Am. Marine Bank, 156 F. App’x 237, 240 (11th Cir. 2005) (citing Hester v. Int’l Union of

 Operating Eng’rs, AFL-CIO, 941 F.2d 1574, 1578-79 (11th Cir. 1991))). Further, whether a

                                                   4
Case 1:20-cv-23251-BB Document 33 Entered on FLSD Docket 10/29/2020 Page 5 of 9

                                                               Case No. 20-cv-23251-BLOOM/Louis


 parties’ delay is undue depends on: “(1) the amount of time movant knew of the claim prior to

 seeking leave to amend; (2) the amount of time movant delayed in seeking to amend the complaint

 upon learning of the claim; (3) the reason offered for the delay; and (4) the stage of the litigation

 proceedings.” Yule v. Ocean Reef Cmty. Ass’n, No. 19-10138-CIV, 2020 WL 5216993, at *2 (S.D.

 Fla. Sept. 1, 2020) (citing Lesman v. Specialized Loan Servicing, LLC, No. 1:14-cv-02007-ELR-

 AJB, 2015 WL 13773978, at *4 (N.D. Ga. Jan. 16, 2015); Fla. Evergreen Foliage v. E.I. DuPont

 De Nemours & Co., 470 F.3d 1036, 1041-42 (11th Cir. 2006)).

        Similarly,

        “[b]ad faith amendments are those which may be abusive or made in order to secure
        some ulterior tactical advantage.” GSS Properties, Inc. v. Kendale Shopping Ctr.,
        Inc., 119 F.R.D. 379, 381 (M.D.N.C.1988). Moreover, “when a plaintiff withholds
        his true position from his opponent, especially when done for some ulterior
        purpose, the Court may view the action as having a bad faith motive unless
        satisfactory explanation clearly shows otherwise.” Id.

 Calkins v. USAA Cas. Ins. Co., No. 2:15-cv-454-FtM-29CM, 2016 WL 3360429, at *3 (M.D. Fla.

 May 10, 2016), report and recommendation adopted, No. 2:15-cv-454-FtM-29CM, 2016 WL

 3348979 (M.D. Fla. June 16, 2016).

        In light of the fact that Plaintiff filed its Motion within the time period the Court set for the

 deadline to amend, the Court is unpersuaded by Defendant’s arguments regarding Plaintiff’s

 alleged undue delay in seeking leave to amend here. See Alonso v. Sch. Bd. of Collier Cty., Fla.,

 No. 2:16-cv-379-FtM-38MRM, 2018 WL 9617244, at *2 (M.D. Fla. Dec. 28, 2018) (“Plaintiffs

 acted in compliance with the Court’s Amended Case Management and Scheduling Order.

 Accordingly, the Court declines to find undue delay even though this action was filed over two

 years ago and Plaintiffs’ learned of the ELCATE Academy over one year ago.”); Sher v. Raytheon

 Co., No. 8:08-cv-889-T-33AEP, 2010 WL 11507785, at *2 (M.D. Fla. Feb. 22, 2010) (finding no

 undue delay when motion for leave to amend was filed prior to the deadline to amend even though

 the motion was filed two months before the discovery deadline and more than a year and a half
                                                   5
Case 1:20-cv-23251-BB Document 33 Entered on FLSD Docket 10/29/2020 Page 6 of 9

                                                            Case No. 20-cv-23251-BLOOM/Louis


 after the litigation began); cf. Burger King Corp. v. Weaver, 169 F.3d 1310, 1319 (11th Cir. 1999)

 (“This court has found delay to be undue where “both the parties and the court were fully prepared

 for trial and the addition of a new claim would have re-opened the pretrial process and delayed the

 trial and [where the plaintiff’s] attorney had sufficient opportunity to request a timely amendment

 before the pretrial order had been submitted.” (quoting Nolin v. Douglas Cty., 903 F.2d 1546, 1551

 (11th Cir. 1990)). Further, Defendant presents no support for its accusations of bad faith conduct,

 which presumably were in response to Plaintiff’s addition of fraud claims. Thus, the Court does

 not find any bad faith conduct in this case.

        Similarly, the Court notes that the parties have until May 18, 2021, to engage in any

 necessary dicovery before the expiration of the discovery deadline. As such, the Court does not

 find that Defendant will be so unduly prejudiced so as to bar amendment, which should otherwise

 be freely granted before the conclusion of the amendment deadline under the Federal Rules of

 Civil Procedure. Thus, permitting the amendment is not precluded by bad faith, undue delay, or

 prejudice. See Holland v. Hunter Douglas, Inc., No. 18-cv-60479, 2018 WL 7082666, at *1 (S.D.

 Fla. June 25, 2018); Waite v. All Acquisition Corp., No. 15-cv-62359, 2016 WL 2346768, at *12

 (S.D. Fla. Mar. 10, 2016), aff’d, 901 F.3d 1307 (11th Cir. 2018).

    B. Futility

        Defendant also argues that the Motion should be denied because one of Plaintiff’s

 promissory estoppel claims in the Second Amended Complaint fail to state a claim and therefore

 must be dismissed as a matter of law. The law in this Circuit is clear that “a district court may

 properly deny leave to amend the complaint under Rule 15(a) when such amendment would be

 futile.” Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1263 (11th Cir. 2004); see also Williams v.

 Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1292 n.6 (11th Cir. 2007); Thompson v. City

 of Miami Beach, Fla., 990 F. Supp. 2d 1335, 1343 (S.D. Fla. 2014).

                                                 6
Case 1:20-cv-23251-BB Document 33 Entered on FLSD Docket 10/29/2020 Page 7 of 9

                                                               Case No. 20-cv-23251-BLOOM/Louis


        “[D]enial of leave to amend is justified by futility when the ‘complaint as amended is still

 subject to dismissal.’” Weaver, 169 F.3d at 1320; see Dysart v. BankTrust, 516 F. App’x 861, 865

 (11th Cir. 2013) (same); St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198 F.3d 815,

 822-23 (11th Cir. 1999) (“When a district court denies the plaintiff leave to amend a complaint

 due to futility, the court is making the legal conclusion that the complaint, as amended, would

 necessarily fail.”); Christman v. Walsh, 416 F. App’x 841, 844 (11th Cir. 2011) (“A district court

 may deny leave to amend a complaint if it concludes that the proposed amendment would be futile,

 meaning that the amended complaint would not survive a motion to dismiss.”); Aguilar v. United

 Floor Crew, Inc., No. 14-cv-61605, 2014 WL 6751663, at *2 (S.D. Fla. Dec. 1, 2014) (same).

        The burden on a party seeking to amend a pleading “is minimal” under Rule 15. Cohen v.

 Gulfstream Training Acad., Inc., No. 07-60331-CIV, 2007 WL 2904150, at *3 (S.D. Fla. Oct. 3,

 2007); see also Forman, 371 U.S. at 182 (“If the underlying facts or circumstances relied upon by

 a plaintiff may be a proper subject of relief, he ought to be afforded an opportunity to test his claim

 on the merits.”); Waite, 2016 WL 2346768, at *12 (granting motion for leave to file an amended

 answer and affirmative defenses and rejecting futility argument because the proposed amendments

 identified potential bases for alternative liability, discovery had not concluded, and the new

 defenses did “not alter the basic issues in this case”); Southpoint Condo. Ass’n, Inc. v. Lexington

 Ins. Co., No. 19-cv-61365, 2020 WL 639400, at *6 (S.D. Fla. Feb. 11, 2020).

        Defendant contends that the promissory estoppel claim in Count II of the Second Amended

 Complaint, which is pled in the alternative to the breach of contract claim in Count I, fails to state

 a claim because it demands unrecoverable expectation interest damages, rather than the reliance

 damages that are permitted by law. However, “[a]t the motion to dismiss stage, the plaintiff need

 not prove up his damages, as he is not seeking an award of a sum certain at that point in the

 litigation.” Ceant v. Aventura Limousine & Transp. Serv., Inc., 874 F. Supp. 2d 1373, 1380 (S.D.

                                                   7
Case 1:20-cv-23251-BB Document 33 Entered on FLSD Docket 10/29/2020 Page 8 of 9

                                                              Case No. 20-cv-23251-BLOOM/Louis


 Fla. 2012). Notably, aside from the damages allegations in Count II, Defendant does not appear to

 dispute the fact that the Second Amended Complaint adequately states a claim for promissory

 estoppel, and, upon review, the Court agrees. “To satisfy the federal rules, ‘a plaintiff need not

 specify his damages in detail, so long as his prayer for relief fairly encompasses the damages

 sought.’” Burdick v. Bank of Am., N.A., 99 F. Supp. 3d 1372, 1380 (S.D. Fla. 2015) (citing Newton

 v. Palm Coast Recovery Corp., No. 13-62051-CIV, 2014 WL 293484, at *3 (S.D. Fla. Jan. 27,

 2014); Levine v. World Fin. Network Nat’l Bank, 437 F.3d 1118, 1123-24 (11th Cir. 2006)).

 Defendant’s challenge is more appropriately raised at the summary judgment stage. Because the

 propriety of specific damages allegations is not fatal to Plaintiff’s promissory estoppel claim, the

 Court finds that Count II of the Second Amended Complaint is not futile and therefore grants the

 Motion as it relates to this Count.

    C. Joinder

        Finally, with regard to Plaintiff’s remaining, unopposed request to join Stone Group as a

 plaintiff in this action, the Court concludes that the allegations as pled prohibit any such joinder

 because they call into question this Court’s jurisdiction. “Diversity jurisdiction, as a general rule,

 requires complete diversity—every plaintiff must be diverse from every defendant.” Andreasen v.

 Progressive Express Ins. Co., 276 F. Supp. 3d 1317, 1327 (S.D. Fla. 2017) (quoting Palmer v.

 Hosp. Auth., 22 F.3d 1559, 1564 (11th Cir. 1994)).

        For purposes of determining diversity jurisdiction, all unincorporated associations,
        regardless of their particular corporate-like features, are treated as partnerships and
        deemed to possess the citizenship of their partners or members. Americold Realty
        Trust v. Conagra Foods, Inc., 136 S.Ct. 1012, 1015 (2016); Carden v. Arkoma
        Assocs., 494 U.S. 185, 187 n.1, 190, 195-96 (1990); Underwriters at Lloyd’s,
        London v. Osting-Schwinn, 613 F.3d 1079, 1087-88 (11th Cir. 2010); Rolling
        Greens MHP, L.P. v. Comcast SCH Holdings, LLC, 374 F.3d 1020, 1021-22 (11th
        Cir. 2004) (per curiam). If a partner or member of an unincorporated association is
        itself an unincorporated association, “the citizenship of unincorporated associations
        must be traced through however many layers of partners or members there may be.”
        Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010) (citation

                                                   8
Case 1:20-cv-23251-BB Document 33 Entered on FLSD Docket 10/29/2020 Page 9 of 9

                                                              Case No. 20-cv-23251-BLOOM/Louis


        omitted); Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d 616, 617 (7th Cir. 2002)
        (per curiam).

 Orchid Quay, LLC v. Suncor Bristol Bay, LLC, 178 F. Supp. 3d 1300, 1303-04 (S.D. Fla. 2016).

        The Second Amended Complaint fails to sufficiently allege the existence of complete

 diversity among the parties because it contains no information on the citizenship of Stone Group’s

 partners or members. ECF No. [32-1] at 1, ¶ 3. Granting Plaintiff’s request for joinder would call

 into question the existence of this Court’s diversity jurisdiction. Thus, it must be denied.

   IV. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [29], is

 GRANTED in part and DENIED in part. Plaintiff’s request to join Stone Group as a plaintiff

 in this action is DENIED. Plaintiff shall separately refile a revised version of the Second Amended

 Complaint, ECF No. [32-1], consistent with this Order by no later than October 30, 2020.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 28, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                   9
